Citation Nr: 1004247	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-17 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for a right shoulder 
disability, to include as secondary to Diabetes Mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2007 rating decision of the 
New York, New York regional office (RO) of the Department of 
Veterans Affairs (VA).  The rating decision denied the 
Veteran's claim for service connection for a right shoulder 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that additional pertinent evidence, 
including a private medical opinion, a VA medical 
examination report, and VA medical records were added to the 
claims file after the RO issued an April 2008 Statement of 
the Case (SOC).  This evidence was associated with the 
Veteran's file prior to the certification of his appeal to 
the Board, but the RO did not issue a supplementary 
statement of the case (SSOC).  The Veteran has not submitted 
a waiver of initial consideration of this material by the 
RO.  In these circumstances, the law requires that the Board 
return the appeal to the RO/AMC for initial consideration of 
the new evidence.  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003); 38 U.S.C.A. § 7104 (2009); 38 C.F.R. § 
20.1304(c) (2009).

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
VA to assist claimants with the evidentiary development of 
pending claims and, as part of this duty to assist, VA is 
responsible for gathering all pertinent records of VA 
treatment and all identified private treatment records.  

The Board observes that in July 2008, the Veteran provided a 
waiver for treatment records from a provider of private 
medical care, N. Reilly.  A June 2008 letter from N. Reilly 
appears in the file (indicating treatment of the Veteran's 
Diabetes Mellitus, and associated conditions, for more than 
eight (8) years), but there are no such treatment notes 
within the record.  

The Veteran also provided a release in July 2004 for his 
employment records, to include records of medical treatment, 
from the U.S. Postal Service, however no such records appear 
in the file.  As the Veteran has alleged that his shoulder 
condition results from falling onto pavement due to nerve-
related complications from his service-connected Diabetes 
Mellitus (see statement dated November 2007 and VA Form 9 
dated June 2008) as well as from performing physical motions 
during work, records from the U.S. Postal Service may be 
relevant to the matter on appeal.

The Board also observes that, under 38 U.S.C.A § 
5103A(c)(3), VA is required to obtain relevant records, held 
by any Federal department or agency, that the claimant 
adequately identifies and authorizes the Secretary to 
obtain.  Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak 
v. Derwinski, 2 Vet. App. 363 (1992).  The Veteran provided 
a July 2004 release for Social Security Administration (SSA) 
disability records and, upon inquiry, the RO received a 
response from SSA that he was not in receipt of such 
benefits.  However, it is not clear if, by submitting the 
release, the Veteran was informing VA of his intent to file 
for benefits or whether he is currently in receipt of SSA 
disability benefits pertinent to the claim on appeal.    
Although not dispositive as to an issue that must be 
resolved by VA, any relevant findings made by the SSA are 
evidence which must be considered.  See White v. Principi, 
243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. 
App. 362 (2001).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for a right 
shoulder disability, to include as 
secondary to Diabetes Mellitus, that is 
not evidenced by the current record.  
The Veteran should be provided with the 
necessary authorizations for the release 
of any private treatment records not 
currently on file - to specifically 
include, but not limited to, records 
from the U.S. Postal Service and N. 
Reilly.  The RO/AMC should then obtain 
these records and associate them with 
the claims folder.

2.  The RO/AMC will inquire of the 
Veteran whether or not he is in receipt 
of SSA disability benefits relevant to 
the matter on appeal and, if so, will 
obtain from the SSA a copy of the 
evidence relied on in its decision 
regarding any such claim for benefits.  
This evidence should specifically 
include, but is not limited to, medical 
records and the SSA hearing transcript.  
Those records will be associated with 
the claims folder.

3.  Thereafter, the RO must consider 
all of the evidence of record and re-
adjudicate the Veteran's claim of 
service connection for a right shoulder 
disability.  If the benefit sought on 
appeal remains denied, the Veteran must 
be provided a supplemental statement of 
the case.  The SSOC must set forth that 
the additional evidence has been 
considered and contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  He is 
advised, however, that any additional evidence submitted 
without a waiver of initial RO consideration will be 
returned to the RO for consideration prior to consideration 
by the Board.

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It 
has been held that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


